FILED
                             NOT FOR PUBLICATION                            JUL 10 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-10291
                                                      13-10292
                Plaintiff - Appellee,
                                                 D.C. Nos. 2:12-cr-01668-JAT
  v.                                                       2:13-cr-50014-JAT

JESUS SANTIAGO SOSA-ORTIZ, a.k.a.
Jesus Sosa-Ortiz,                                MEMORANDUM*

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Ronald S.W. Lew, District Judge, Presiding**

                              Submitted June 25, 2014***

Before:         HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       In these consolidated appeals, Jesus Santiago Sosa-Ortiz appeals from the

district court’s judgment and challenges his guilty-plea conviction and 72-month

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ronald S.W. Lew, Senior United States District Judge
for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326, and the

revocation of supervised release and 8-month concurrent sentences imposed

thereupon. Pursuant to Anders v. California, 386 U.S. 738 (1967), Sosa-Ortiz’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Sosa-Ortiz the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal in case

number 13-10291. The appeal in case number 13-10292 is moot. See Spencer v.

Kemna, 523 U.S. 1, 12-14 (1998).

      Counsel’s motion to withdraw is GRANTED.

      In case number 13-10291, the judgment is AFFIRMED; in case number

13-10292, the appeal is DISMISSED as moot.




                                           2                           13-10291 & 13-10292